Case 1:18-cv-00400-HSO-RHW Document 5 Filed 02/05/19 Page 1 of 20

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF MISSISSIPPI
SOUTHERN DIVISION

 

ALLSTATE INDEMNITY COMPANY 1:18-CV-0040-LG-RHW

VS.

LASHONDA JOHNSON, RENA DAVIS and

§
§
§
§
§
TRIDGET DAVIS §

 

ANSWER AND AFFIRMATIVE DEFENSES TO ALLSTATE INDEMNITY
COMPANY’S COMPLAINT FOR DECLARATORY JUDGMENT

COMES NOW, Defendant, Tridget Davis, through undersigned counsel, in response to
Allstate Indemnity Company’s Complaint for Declaratory Judgment files this ANSWER AND
AFFIRMATIVE DEFENSES TO ALLSTATE INDEMNITY COMPANY’S COMPLAINT FOR

DECLARATORY JUDGMENT, and shows unto the Court, the following, to wit:

FIRST DEFENSE

The Complaint fails to state a claim upon which relief may be granted insofar as it seeks to

advance a cause of action based upon Illinois law.

SECOND DEFENSE

Allstate has not and does not deny coverage for the allegations contained in Plaintiffs’ state
court Complaint for Damages (Jury Trial Requested), docket number 20108-0050-CICI, filed and
pending in Leflore County Circuit Court, in Leflore County, Mississippi, where the accident that

forms the basis of that litigation occurred.

THIRD DEFENSE

Allstate asserts the collision as described in the pending State Court litigation “did not

Page | 1
Case 1:18-cv-00400-HSO-RHW Document5 Filed 02/05/19 Page 2 of 20

occur under the circumstances claimed by the Defendants.” [Id., Para. 11, Allstate Indemnity

Company’s Complaint for Declaratory Judgment (Dkt. #1) [Emphasis added.].
FOURTH DEFENSE

On or about April 19, 2018, a representative for Allstate Indemnity Company, informed
the office of undersigned counsel that Allstate had investigated the underlying accident, took the
examination under oath of Lashonda Johnson, and denied the claim citing ‘discrepancies in the
loss’ due to Allstate’s inability to verify the accident happened as alleged after looking at prior
claims. Jody Gilley/Allstate Indemnity Company recommended undersigned counsel call Allstate
attorney, Bobby Stephenson, Esq., which he did. Bobby Stephenson, Esq., advised the “adjustor”
[Jody Gilley] had made a suggestion of fraud/impropriety and that he had taken the examination

under oath of Lashonda Johnson over a year ago.
FIFTH DEFENSE

No evidence or disclosure of any inappropriate or improper conduct or participation in any
inappropriate or improper conduct by Tridget and Rena Davis has been received by undersigned

counsel. See also EXHIBIT A, in globo attached hereto and incorporated by reference herein.
SIXTH DEFENSE
Allstate Indemnity Company has not sustained any damage.
SEVENTH DEFENSE

Allstate Indemnity Company should have paid the claim when the amount of the claim was

known.

Page | 2
Case 1:18-cv-00400-HSO-RHW Document 5 Filed 02/05/19 Page 3 of 20

AND NOW, Tridget Davis responds to each consecutively numbered paragraph of Allstate

Indemnity Company’s Complaint for Declaratory Judgment:

The allegations contained in Paragraph 1 of Allstate Indemnity Company’s Complaint for

Declaratory Judgment are denied for lack of information sufficient to justify a belief therein.

The allegations contained in Paragraph 2 of Allstate Indemnity Company’s Complaint for

Declaratory Judgment are admitted.

The allegations contained in Paragraph 3 of Allstate Indemnity Company’s Complaint for

Declaratory Judgment are denied.

The allegations contained in Paragraph 4 of Allstate Indemnity Company’s Complaint for

Declaratory Judgment are admitted.

The allegations contained in Paragraph 5 of Allstate Indemnity Company’s Complaint for

Declaratory Judgment are denied.

The allegations contained in Paragraph 6 of Allstate Indemnity Company’s Complaint for

Declaratory Judgment are denied.

Page | 3
Case 1:18-cv-00400-HSO-RHW Document 5 Filed 02/05/19 Page 4 of 20

The allegations contained in Paragraph 7 of Allstate Indemnity Company’s Complaint for
Declaratory Judgment are denied for lack of information sufficient to justify a belief therein. The

terms and conditions of the policy, in its entirety, is the best evidence of its contents.

The allegations contained in Paragraph 8 of Allstate Indemnity Company’s Complaint for
Declaratory Judgment are denied for lack of information sufficient to justify a belief therein. The

terms and conditions of the policy, in its entirety, is the best evidence of its contents.

Admitted.
10.

The allegations contained in Paragraph 10 of Allstate Indemnity Company’s Complaint for
Declaratory Judgment are denied as written. The allegations contained in Plaintiffs’ state court

Complaint for Damages (Jury Trial Requested), docket number 20108-0050-CICI, and are the best

evidence of its own contents.
11.

The allegations contained in Paragraph 11 of Allstate Indemnity Company’s Complaint for

Declaratory Judgment are denied for lack of information sufficient to justify a belief therein.
12.

The allegations contained in Paragraph 12 of Allstate Indemnity Company’s Complaint for

Page | 4
Case 1:18-cv-00400-HSO-RHW Document5 Filed 02/05/19 Page 5 of 20

Declaratory Judgment are denied for lack of information sufficient to justify a belief therein. The

terms and conditions of the policy, in its entirety, is the best evidence of its contents.

1s

The allegations contained in Paragraph 13 of Allstate Indemnity Company’s Complaint for

Declaratory Judgment are denied.

14,

The allegations contained in Paragraph 14 of Allstate Indemnity Company’s Complaint for
Declaratory Judgment are denied; the terms and conditions of the policy, in its entirety, is the best

evidence of its contents.

LS;

The allegations contained in Paragraph 15 of Allstate Indemnity Company’s Complaint for

Declaratory Judgment are denied for lack of information sufficient to justify a belief therein.

16.

The allegations contained in Paragraph 16 of Allstate Indemnity Company’s Complaint for
Declaratory Judgment are denied; the terms and conditions of the policy, in its entirety, is the best

evidence of its contents.

7,

The allegations contained in Paragraph 17 of Allstate Indemnity Company’s Complaint for

Declaratory Judgment are denied for lack of information sufficient to justify a belief therein.

Page | 5
Case 1:18-cv-00400-HSO-RHW Document 5 Filed 02/05/19 Page 6 of 20

18.

The allegations contained in Paragraph 17 of Allstate Indemnity Company’s Complaint for

Declaratory Judgment are denied for lack of information sufficient to justify a belief therein.
19,

The allegations contained in Paragraph 19 of Allstate Indemnity Company’s Complaint for

Declaratory Judgment are denied.

WHEREFORE, premises considered, Defendant, Tridget Davis prays that this answer and
defenses be deemed good and sufficient, and that after due proceedings are had, that there be
judgment in his favor, and against Plaintiff, dismissing this suit with prejudice, with Allstate to
bare all costs, and for all such other and further relief to which Defendant may in law and in justice

be entitled to receive.

aii ve titted:

JM

George W. Healy, IV (MS#2154/LA#14991)
GEORGE W. HEALY, IV\ x ASSOCIATES
1323 28th Avenue, Suite A °

Gulfport, MS 39501

(t) 228-575-4005 | (f) 228-575-4006

ATTORNEY FOR DEFENDANT,
TRIDGET DAVIS

Page | 6
Case 1:18-cv-00400-HSO-RHW Document5 Filed 02/05/19 Page 7 of 20

CERTIFICATE OF SERVICE

I HEREBY CERTIFY that a true and correct copy of the foregoing has been furnished
electronically via CM/ECF to Participants, and to non-CM/ECF participants via 0 U.S. Mail: o
Facsimile; o electronically; and/or o Hand Delivery, this 5° day of February 2019, to the

following:
Robert R. Stephenson, Esq. Lashonda Johnson
Wilkins Patterson 2414 30" Street
4735 Old Canton Road, Ste. 1089 Gulfport, Mississippi 39038

P. O. Box 13429 (39236-3429)
Jackson, Mississippi 39211

 

 

George W. Healy, IV \

Page | 7
Case 1:18-cv-00400-HSO-RHW Document5 Filed 02/05/19

GEORGE W. HEALY IV & ASSOCIATES

LAW OFFICES

GEORGE W. HEALY IVv* 1323 28™ AVENUE

LICENSED IN MISSISSIPPI GULFPORT, MISSISSIPPI 39501
AND LOUISIANA (228) 575-4005
(800) 858-4549
JACOB TRAMONTIN FAX: (228) 575-4006
ASSOCIATE ATTORNEY EMAIL: gwhealyiv@aol.com
***LICENSED IN MISSISSIPPI
AND LOUISIANA
May 4, 2018

Robert R. Stephenson, Jr., Esq.

Wilkins Patterson Smith Pumphrey & Doty
4735 Old Canton Rd., Ste. 108 (39211-5527)
P.O. Box 13429

Jackson, MS 39236-3429

Phone: (601) 366-4343

Fax: (601) 981-7608

Email: bstephenson@wilkinspatterson.com

RE: Tridget Davis and Rena Davis
Date of Accident: December 4, 2016
Insured: Lashanda Johnson
Policy Number: 000810629308
Claim Number: 0438140246 QJG
File Number(s) - 170037.1 & 170037.2

Dear Bobby:

Page 8 of 20

NEW ORLEANS OFFICE****
1615 POYDRAS STREET, SUITE 1050
NEW ORLEANS, LA 70170
(504) 524-3223

CATHERINE LEARYt
OF COUNSEL
TLICENSED IN LOUISIANA ONLY

Please provide a copy of the materials Allstate has reviewed in association with these claims.

With kind regards, I am

Sincerely, , A

 

GWH/hp

*4***PLEASE DIRECT ALL CORRESPONDENCE TO THE GULFPORT OFFICE

EXHIBIT

 
Case 1:18-cv-00400-HSO-RHW Document 5 Filed 02/05/19 Page 9 of 20

5/4/2018 The Mississippi Bar :: Lawyer Directory

Company:

Admit Date:
Physical Address:

Mailing Address:

Phone:
Fax:
Email:
Status:

https:/Avww.msbar.org/lawyer-directory.aspx? type=2&term=stephenson

Robert R Stephenson Jr

Wilkins Patterson Smith Pumphrey &
Doty

09/30/1997

4735 Old Canton Rd Ste 108
Jackson, MS 39211-5527

P O Box 13429
Jackson, MS 39236-3429

(601) 366-4343

(601) 981-7608
bstephenson@wilkinspatterson.com
Active

WM
9511181600

TRANSACTION REPORT

Case 1:18-cv-00400-HSO-RHW Document 5 Filed 02/05/19 Page 10 of 20

»0O1/01

MAY/07/2018/MON 10:19 AM

 

 

 

 

 

 

 

 

 

 

 

FAX (TX)
# DATE START T.|RECEIVER COM.TIME|PAGE|TYPE/NOTE FILE
OO1/MAY/07] 10:18AM/16019817608 0:00:31 2 |MEMORY OK 8G63/3758
GEORGE W. HEALY IV & ASSOCIATES
LAW OFFICES
GEORGE W. HEALY Iv* 1323 28™ AVENUE NEW ORLEANS OFFICE#*#x
ALICENSED IN MISSISSIPI GULFPORT, MISSISSIPPI 39504 1815 POYDRAS STREET, SUITE 1050
ANO LOUISIANA (228) 575-4005 NEW ORLEANS, LA 70170
(800) 858-4549 (504) 524-3223
ahenE VRAMORTETN FAX: (228) 575-4006
TE :
son ICENSED IN HISSISS EMA ches yiapanlcam Se ane
AND LOUISIANA }UGEIIGED IN LOUISIANA ONLY
May 4, 2018

Robert R. Stephenson, Jr., Esq.
Wilkins Patterson Smith Pumphrey & Doty

4735 Old Canton Rd., Ste. 108 (39211-5527)

P.O, Box 13429

Jackson, MS 39236-3429
Phone: (601) 366-4343
Fax: (601) 981-7608

Email: bstephenson@wilkinspatterson.com

RE:  Tridget Davis and Rena Davis

Date of Accident: December 4, 2016

Insured: Lashanda Johnson

Policy Number: 000810629308
Claina Nunaber: 0438140246 Q]G
File Number(s) - 170037.1 & 17003

Dear Bobby:

12

Please provide a copy of the materials Allstate has reviewed in association with these claims.

With kind regards, I am

GWH/hp

  

Sincerely,

he,

George W. Healy, IV

 
Case 1:18-cv-00400-HSO-RHW Documen

t5 Filed 02/05/19 Page 11 of 20

GEORGE W. HEALY IV & ASSOCIATES

LAW OFFICES
GEORGE W. HEALY IV* 1323 28™ AVENUE NEW ORLEANS OFFICE****
LICENSED IN MISSISSIPPI GULFPORT, MISSISSIPPI 39501 1615 POYDRAS STREET, SUITE 1050
AND LOUISIANA (228) 575-4005 NEW ORLEANS, LA 70170
(800) 858-4549 (504) 524-3223
JACOB TRAMONTIN FAX: (228) 575-4006
ASSOCIATE ATTORNEY EMAIL: gwhealyiv@aol.com CATHERINE LEARYt
***LICENSED IN MISSISSIPPI (OF COUNSEL
AND LOUISLANA TLICENSED IN LOUISIANA ONLY i
May 29, 2018
Robert R. Stephenson, Jr., Esq. Jody Gilley

Wilkins Patterson Smith Pumphrey & Doty
4735 Old Canton Rd., Ste. 108
(39211-5527)

P.O. Box 13429

Jackson, MS 39236-3429

Phone: (601) 366-4343

Fax: (601) 981-7608

Email: bstephenson@wilkinspatterson.com

RE:  Tridget Davis and Rena Davis
Date of Accident: December 4, 2016
Insured: Lashanda Johnson
Policy Number: 000810629308
Claim Number: 0438140246 QJG
File Number(s) - 170037.1 & 170037.2

Dear Mr. Stephenson & Ms. Gilley:

ALLSTATE INDEMNITY COMPANY
Claims Capital Nashville SIU Louisiana
P. O. Box 660328

Dallas, Texas 75266-0328

Facsimile: (866) 430-5917

[have had the opportunity to meet with my clients, who have advised me there was an independent
witness to the above-referenced accident, who saw the deer run into the road and actually called 911.

We will request the 911 records, and will provide you with the name and telephone number of the

witness.
With kind regards, I am

Sincerel

yw

George W. Healy, IV

GWH/hp

***PLEASE DIRECT ALL CORRESPONDENCE TO THE GULFPORT OFFICE
BRL TetEn6 Case 1:18-cv-00400-HSO-RHW Document5 Filed 02/05/19 Page 12 of 20

TRANSACTION REPORT
MAY/29/2018/TUE 11:29 AM

 

 

 

 

 

 

 

 

 

 

 

 

FAX (TX)
# DATE START T.|]RECEIVER COM. TIME] PAGE|TYPE/NOTE : FILE
001|MAY/29| 11:28AM/16019817608 0:00:38 2 MEMORY OK’ $63|4523
GEORGE W. HEALY, IV & ASSOCIATES
LAW OFFICES
GEORGE W. HEALY, IV* 1323 20™ AVENUE NEW ees
MNO LOUISTANA SUITE A BAPE see
GULFPORT, MISSISSIPPI 39504 NEW ORLEANS, LA 70170
aoe on ana veenirts,
AND LOUISTARA FAX: (228) 575-4006 CATHERINE LEARY +

EMAIL: gwhealyly@aol.com renee nes
. + UIISIANA ONLY

Date:_ 4-24 AL No. of Pages (including this sheet); 2

Please Deliver To:

 

 

Telecopier Number:

 

Sender: Tete Mamoatell | tral Pssvshan+

Telecopier Number: 228-575-4006

 

 

 

Reference: —Tnidapd. $ Dna Nawis
Our File Number:
Message: Plas fee bHeched Cauesosncnce stam

 

 

Carne LU Went, Ty & Associates

 

Sincerely yours,
George W, Healy, IV & Associates

By: yp
Case 1:18-cv-00400-HSO-RHW Document5 Filed 02/05/19 Page 13 of 20
5511181600 P.01/01

TRANSACTION REPORT
MAY/29/2018/TUE 11:27 AM

 

 

 

 

 

 

 

 

 

 

 

 

FAX (TX)
# DATE START T.|RECEIVER COM.TIME|PAGE|TYPE/NOTE FILE
OO1|/MAY/29| 11:27AM/18664305917 / 0:00:48 2 |MEMORY OK UU ECM] 4522
GEORGE W. HEALY, IV & ASSOCIATES
LAW OFFICES
GEORGE W. HEALY, IV* 1323 28™ AVENUE NEW O sees:
FLAGEHBEO 1 MISeIssiPet SUITE A isis RE eee 1080 °
AND LOUISIANA GULFPORT, MISSISSIPPI 39501 NEW ORLEANS, LA7CL70
228) 575- 504} §24-322
JACOB TRAMONTIN hor ease Se
ce FAX: (228) 575-4006 CATHERINE LEARY +
EMAIL: gwhealylv@aol,com OF COUNSEL
+LICENSED IN LOUISTANA ONLY
Date:_*y-2%-|4 No. of Pages (including this sheet): 27_

Please Deliver To:

 

a b-CAR St
Telecopier Number: Ste 1 S62 417, a
**PROM **

Sender: TER. Canela! Lica Psssusdant

Telecopier Number: 228-575-4006

Reference: —Traclaee © Dra Nov iS

Our File Number:

Message: Olbase See tached Covesounclence Ran

Rate. WL Weal “Ey 4 Oaentiodes

 

 

 

Sincerely yours,

George W. Healy, [V & Associates

By: Q y
Case 1:18-cv-00400-HSO-RHW Document5 Filed 02/05/19 Page 14 of 20

GEORGE W. HEALY IV & ASSOCIATES

LAW OFFICES
GEORGE W. HEALY Iv* 1323 28™ AVENUE NEW ORLEANS OFFICE****
“LICENSED IN MISSISSIPPI GULFPORT, MISSISSIPPI 39501 1615 POYDRAS STREET, SUITE 1050
AND LOUISIANA (228) 575-4005 NEW ORLEANS, LA 70170
(800) 858-4549 (504) 524-3223
JACOB TRAMONTIN FAX: (228) 575-4006
ASSOCIATE ATTORNEY EMAIL: gwhealylv@aol.com CATHERINE LEARYt
***LICENSED IN MISSISSIPPI OF COUNSEL
AND LOUISIANA +LICENSED IN LOUISIANA ONLY
it
September J, 2018
Robert R. Stephenson, Jr., Esq. Jody Gilley
Wilkins Patterson Smith Pumphrey & Doty ALLSTATE INDEMNITY COMPANY
4735 Old Canton Rd., Ste. 108 Claims Capital Nashville SIU Louisiana
(39211-5527) P. O. Box 660328
P.O. Box 13429 Dallas, Texas 75266-0328
Jackson, MS 39236-3429 Facsimile: (866) 430-5917

Phone: (601) 366-4343
Fax: (601) 981-7608
Email: bstephenson(@wilkinspatterson.com

RE: Tridget Davis and Rena Davis
Date of Accident: December 4, 2016
Insured: Lashanda Johnson
Policy Number: 000810629308
Claim Number: 0438140246 QJG
File Number(s) - 170037.1 & 170037.2

Dear Mr. Stephenson & Ms. Gilley:

We have not received the 911 records, but the the name and telephone number of the witness is:

Warren Jones
(662) 897-9382

  
  
 

/

    
 

Please call me to discuss this matter further. Thank you.

“ay /|
{ I

George W. Healy, IV \

/

GWH/hp

****PLEASE DIRECT ALL CORRESPONDENCE TO THE GULFPORT OFFICE
5511181600 Case 1:18-cv-00400-HSO-RHW Document 5 Filed 02/05/19 Pagg 13,0 62

TRANSACTION REPORT

SEP/17/2018/MON 12:58 PM

 

 

 

 

 

 

 

 

 

 

 

 

 

 

BROADCAST
# DATE START T.|RECEIVER COM.TIME| PAGE| TYPE/NOTE FILE
OO1|SEP/17 12:57PM/16019817608 0:00:26 1 | MEMORY OK 5G3/8161
002 12:58PM/18664305917 0:00:34 1 |MEMORY OK ECM/ 8161
TOTAL 0:01:00 2
GEORGE W. HEALY IV & ASSOCIATES
LAW OFFICES
GEORGE W, HEALY Iv* 1323 28 AVENUE NEW ORLEANS OFFICE**+«
*LICENSED IN MISSISSIPPr GULFPORT, MISSISSIPPI 39501 1615 POYDRAS STREET, SUITE 1050
AND LOUISTANA (228) 575-4005 NEW ORLEANS, LA 70170
(BOO) 858-4549 (504) 524-3223
JACOB TRAMONTIN FAX: (228) 575-4006
\TE ATTORNEY .
“-LICENGED IN MISSISSIEPL EMAIL: gwhealyiv@aol.com CATHERINE PEARY
AND LOUISIANA #UICENSED IN LOUISIANA ONLY

September Jf 2018

Robert R: Stephenson, Jr., Esq.

Wilkins Patterson Smith Pumphrey & Doty
4735, Old Canton Rd., Ste. 108
(39211-5527)

P.O. Box 13429 .

Jackson, MS 39236-3429

Phone: (601) 366-4343

Fax: (601) 981-7608

Email: bstephenson@wilkinspatterson.com

RE: Tridget Davis and Rena Davis
- Date of Accident: December 4, 2016
' Insured; Lashanda Johnson
Policy Number: 000810629308 -
Claim Number: 0438140246 QIG

File Number(s) - 170037.1 & 170037.2

Dear Mr. Stephenson & Ms. Gilley;

Jody Gilley

ALLSTATE INDEMNITY COMPANY
Claims.Capital Nashville STU Louisiana
P. O. Box 660328

Dallas, Texas 75266-0328

Facsimile: (866) 430-5917

We have not received the 911 records, but the the name and telephone number of the witness is:

Warren Jones
(662) 897-9382

Please call me to discuss this matter further. Thank you.

ae),
Case 1:18-cv-00400-HSO-RHW Document5 Filed 02/05/19 Page 16 of 20

GEORGE W. HEALY IV & ASSOCIATES

LAW OFFICES
GEORGE W. HEALY IV 1323 28™ AVENUE NEW ORLEANS OFFICE
LICENSED IN MISSISSIPPI SUITE A 1615 POYDRAS STREET, SUITE 1050
AND LOUISTANA GULFPORT, MISSISSIPPI 39501 NEW ORLEANS, LA 70170
(228) 575-4005 (504) 524-3223
MICHELE CUMBERLAND (800) 858-4549
a ASSOCIATE ATTORNEY FAX: (228) 575-4006 CATHERINE LEARY
MICEIBED. IN LOUEHINNA Daly EMAIL: gwhealyiv@aol.com ‘ecERSGO A OUTANA Gh

October 4, 2018

Robert R. Stephenson, Jr., Esq. Jody Gilley

Wilkins Patterson Smith Pumphrey & Doty ALLSTATE INDEMNITY COMPANY
4735 Old Canton Rd., Ste. 108 Claims Capital Nashville SIU Louisiana
(39211-5527) P. O. Box 660328

P.O. Box 13429 Dallas, Texas 75266-0328

Jackson, MS 39236-3429 Facsimile: (866) 430-5917

Phone: (601) 366-4343
Fax: (601) 981-7608

Email: bstephenson@wilkinspatterson.com
RE: Rena Davis and Tridget Davis vs. LaShonda Johnson
Cause No. 2018-0050-CICI Leflore County Circuit Court, Mississippi
File Number(s) - 170037.1 & 170037.2
Dear Mr. Stephenson & Ms. Gilley:

Attached is a courtesy copy of the Complaint filed in this matter.

  
 
 

George W. Healy, IV
GWH/hp: Attachment

ce: Rena Davis
Tridget Davis

****PLEASE DIRECT ALL CORRESPONDENCE TO THE GULFPORT OFFICE
5511181600C ase 1:18-cv-00400-HSO-RHW Document 5 Filed 02/05/19 Page 1

TRANSACTION REPORT
OCT/04/2018/THU 10:47 AM

7 of 20
01/01

 

 

 

 

 

 

 

 

 

 

 

 

 

 

BROADCAST
# |DATE |START T.|RECEIVER COM.TIME|PAGE|TYPE/NOTE FILE
001/ocT/04| 10:44amM|16019817608 0:01:07 7 |MEMORY OK $63] 8926
002 10:45AM| 18664305917 0:01:52 7 |MEMORY OK ECM| 8926
TOTAL 0:02:59 14
GEORGE W. HEALY IV & ASSOCIATES
LAW OFFICES
GEORGE W. HEALY IV 1323 28 AVENUE NEW ORLEANS OFFICE
LICENSED IN MISS{SStPPt SUITE A 1615 POYDRAS STREET, SUITE 1050
AMD LOUTSTANA GULFPORT, MISSISSIPPI 39501 NEW ORLEANS, LA 70170
(228) 575-4005 (504) 524.3233
MICHELE CUMBERLAND . (800) 858-4549
Hal ICENS ‘AX: (228) 575-4 CATHERINE |
LICENSED IN LOUISIANA only EMAIL: ee ucenses| ae one
October 4, 2018

Robert R. Stephenson, Jr., Esq. Jody Gilley

Wilkins Patterson Smith Pumphrey & Doty ALLSTATE INDEMNITY COMPANY

4735 Old Canton Rd., Ste, 108 Claims Capital Nashville STU Louisiana

(39211-5527) P. O. Box 660328

P.O. Box 13429 Dallas, Texas 75266-0328

Jackson, MS 39236-3429 Facsimile: (866) 430-5917

Phone: (601) 366-4343
Fax: (601) 981-7608
Email: bstephenson@wilkinspatterson.cor

RE: Rena Davis and Tridget Davis vs. LaShonda Johnson
Cause No. 2018-0050-CICI Leflore County Circuit Court, Mississippi
File Number(s) - 170037.1 & 170037.2

Dear Mr. Stephenson & Ms. Gilley:

Attached is a courtesy copy of the Complaint filed in this matter,

   
 
  

Sincerel

George W. Healy, IV
GWH/hp: Attachment

cc: Rena Davis
Trideet Davis

 
Case 1:18-cv-00400-HSO-RHW Document5 Filed 02/05/19 Page 18 of 20

VERNIS & BOWLING

ATTORNEYS AT LAW « EST. 1970

 

582 LAKELAND EAST DRIVE, STE. C FLOWOOD, MS 39232 + TELEPHONE: 601-500-5927 - FACSIMILE: 601-500-5957

Corinne Day

cday@mississippi-law.com

January 9, 2019

Elmus W. Stockstill

Leflore County Circuit Clerk
P. O. Box 1953

Greenwood, MS 38935-1953

Re: Rena Davis and Tridget Davis v, LaShonda Johnson; In the Circuit Court of Leflore
County, Mississippi; Cause No. 2018-0050

Dear Mr. Stockstill:

Enclosed please find the original and one copy of Defendant's Motion to Compel for filing in
the above referenced matter. Once filed, please return the copy stamped “filed” in the enclosed

envelope.
Thank you for your kind assistance in this matter.
Sincerely,

VERNIS & BOWLING OF MISSISSIPPI, PLLC

 
  
  

  
 

KL n4hl

Corinne Da

red
Enclosures

ce: George W. Healy IV, Esq.

 

fe
\
te
~ eM 4 Hig
PENSACOLA, FL ATLANTA, GA
: BERN Cre FE ST. PETERSBURG, FL GULFPORT, MS
Fort MYERS, FL Key WEST, FL TAMPA. EL JACKSON, MS
HOLLYWOOD, FL SEL, EL BIRMINGHAM, AL CHARLOTTE, NC
ISLAMORADA, FL NORTH PALM BEACH, FL MOBILE, AL COLUMBIA, SC

www. NATIONAL-LAW,.COM
Case 1:18-cv-00400-HSO-RHW Document5 Filed 02/05/19 Page 19 of 20

IN THE CIRCUIT COURT OF LEFLORE COUNTY, MISSISSIPPI

RENA DAVIS and TRIDGET DAVIS PLAINTIFFS
VS. CIVIL ACTION NO. 2018-0050
LASHONDA JOHNSON DEFENDANT

DEFENDANT, LASHONDA JOHNSON’S MOTION TO COMPEL
PLAINTIFFS’ ANSWERS TO DISCOVERY

COMES NOW, Defendant, Lashonda Johnson, by and through counsel and files this her
Motion to Compel Plaintiffs’ Answers to Discovery and in support thereof would show the Court the

following to-wit:

1. That on or about October 15, 2018, Defendant served a true and correct copy of the Defendant’s
First Set of Interrogatories and First Set of Requests for Production of Documents to Plaintiffs, Rena
Davis and Tridget Davis. See Defendant’s Notice of Service of Discovery attached as “Exhibit A.”

2. On November 28, 2018, Defendant sent Plaintiffa good faith letter requesting the responses to
Defendant’s First Set of Interrogatories and Requests for Production of Documents. See Defendant’s
“Exhibit B.”

3. Rule 34 of the Mississippi Rules ef Civil Procedure states that the party upon whom the
Requests of Production of Documents have been served shall serve a copy of discovery responses
within 30 days after the service of said Interrogatories and Requests for Production of Documents.
Plaintiff has failed to serve a copy of their written responses to Defendant’s First Set of Interrogatories
and First Set of Requests for Production of Documents, along with a signed and notarized HIPAA

Authorization and Employment Records Authorization, within the time limits set by the Rule.

Page 1 of 3
Case 1:18-cv-00400-HSO-RHW Document5 Filed 02/05/19 Page 20 of 20

4. Rule 37 of the Mississippi Rules of Civil Procedure allows a party to apply for an Order
Compelling discovery when a party fails to fully respond to Requests for Production of Documents
under Mississippi Rules of Civil Procedure.

5, The Defendant, through counsel, has made a good faith attempt to confer with Plaintiff's
counsel to secure discovery responses without Court action.

6. The Defendant has incurred attorneys’ fees and Court costs due to Plaintiff's failure to
adequately respond to discovery.

WHEREFORE, PREMISES CONSIDERED, the Defendant, Lashonda Johnson,
respectfully moves this Court to enter its Order compelling Plaintiffs, Rena Davis and Tridget Davis,
to fully respond to Defendant’s First Set of Interrogatories and Requests for Production of Documents,
to serve upon Defendant HIPAA Authorizations and Employment Records Authorizations executed
by Plaintiffs, awarding all attorney fees and court costs to the Defendant, and for any other relief this
Court deems necessary and proper.

RESPECTFULLY SUBMITTED, this the 7" day of January, 2018.

LASHONDA JOHNSON, DEFENDANT

BY: [Poff ee Cal
JSCOTT ROGERS”
OF COUNSEL:

J. Scott Rogers, Esq. (MSB No. 100014)

Sara E. Budslick, Esq. (MSB No. 104203)

VERNIS & BOWLING OF MISSISSIPPI, PLLC
582 Lakeland East Drive, Suite C

Flowood, MS 39232

Telephone: (601) 500-5927

Facsimile: (601) 500-5957
srogers(@mississippi-law.com
sbudslick(mississippi-law.com

Page 2 of 3
